Citation Nr: 1809645	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-13 3810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right heel disability. 

4.   Entitlement to service connection for a right heel disability.


REPRESENTATION

Veteran represented by:	Brandi Smith, Esq. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from July 1969 through January 1970. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated November 2010 and June 2013, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Buffalo, New York (hereinafter Agency of Original Jurisdiction ("AOJ")).

In pertinent part, the November 2010 rating decision denied the Veteran's claims for entitlement to service connection for a bilateral knee and right heel disabilities.  Following these denials, the Veteran did not submit a timely notice of disagreement, and therefore the November 2010 rating decisions became final. 

Thereafter, the Veteran submitted a request to reopen his previously denied claims in a letter dated June 14, 2012.  In a June 2013 rating decision, the AOJ continued the Veteran's denial for entitlement to service connection for the bilateral knee and right heel disabilities.  The Veteran timely appealed this June 2013 rating decision. 

The Veteran testified at a June 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a waiver on indebtedness has been raised by the record in an August 6, 2011 statement.  Specifically, the Veteran requested a waiver of indebtedness for co-payment charges.  However, this claim does not appear to have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  Service connection for bilateral knee and right heel disabilities was denied in a November 2010 Rating Decision.  The Veteran was notified of this denial, and his appellate rights, but he did not appeal this denial and it became final.  

2.  Evidence received since the November 2010 Rating Decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service-connection for a bilateral knee disability.  

3.  Evidence received since the November 2010 Rating Decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service-connection for a right heel disability.  



CONCLUSIONS OF LAW

1.  The November 2010 Rating Decision, which denied entitlement to service-connection for bilateral knee and right heel disabilities, is final.  38 U.S.C. § 7104(b) (West 2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.1100, 20.1104 (2017).

2.  The evidence submitted subsequent to the November 2010 Rating Decision is new and material, and the issue of entitlement to service-connection for a bilateral knee disability, is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The evidence submitted subsequent to the November 2010 Rating Decision is new and material, and the issue of entitlement to service-connection for a right heel disability, is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in April 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via videoconference hearing in June 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

Prior to the Board's determination as to whether the Veteran is entitled to an award of service-connection for the bilateral knee and right heel disability, the Board must first determine whether the Veteran has submitted new and material evidence sufficient to reopen his claim.

As noted in the Introduction, the Board finds that the Veteran was initially denied entitlement to service-connection for the bilateral knee and right heel disabilities in a November 2010 rating decisions.  The AOJ denied the Veteran's claim as the medical evidence available at the time did not show a nexus between the Veteran's current disabilities and his active duty service.  The Veteran did not submit a timely notice of disagreement and, as such, the November 2010 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.   

The Veteran filed his current claim for entitlement to service connection in June 2013.  Notably, in correspondence dated June 14, 2012, the Veteran, through his representative, argued that they had in fact filed a timely notice of disagreement.  In support of this argument, the Veteran submitted a letter, with a purported date of February 11, 2011, claiming to express disagreement with the November 2010 rating decision and expressing an intent to appeal.  However, this letter was not received by the AOJ until April 27, 2012, and therefore cannot be a timely notice of disagreement. 

Thereafter, the AOJ issued a June 2013 rating decision, which continued to deny the Veteran's claims for entitlement to service connection for a bilateral knee and a right heel disabilities. In this June 2013 rating decision, the AOJ found the Veteran had not submitted new or material evidence sufficient to reopen his claims for entitlement to service connection.  The Veteran filed a timely notice of disagreement with this rating decision and has appealed his denial to the Board.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, the Board finds that the Veteran has submitted "new" evidence pertaining to both his bilateral knee and right heel disability.  This new evidence includes updated VA treatment records, the medical records submitted on behalf of his application and award for SSA disability benefits, and updated private medical treatment records.  These records were not available at the time the November 2010 Rating Decision was issued, and therefore are considered "new" evidence.  The Board must thus determine whether this new evidence is material. 

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As applied to the Veteran's claim for entitlement to service-connection for bilateral knee and right heel disabilities, the Board finds that the new evidence is material.  Specifically, the November 2010 Rating Decision denied the Veteran's claim for entitlement to service connection because there was no evidence of a nexus between the Veteran's current symptoms and his in-service injuries.  Following a review of the new medical evidence submitted by the Veteran, the Board finds that the evidence documents a chronicity of symptoms of the bilateral knee and right heel disabilities.  These chronic symptoms and continuous medical treatment records therefore suggest a possible nexus between the Veteran's current bilateral knee and right heel disabilities and his in-service injuries. 

Furthermore, under the standard articulated in Shade, the Board finds this new evidence triggers VA's duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 118. In statements to the Board, the Veteran has alleged he experienced continuous symptoms of his bilateral knee and right heel disabilities since his separation from active duty service.  The Board finds that these statements, considered in conjunction with the new medical evidence showing chronicity of complaints, triggers VA's duty to assist by providing a medical opinion which properly evaluates the etiology of his bilateral knee and right heel disabilities. 

Therefore, based upon the above analysis, the Board finds sufficient evidence to reopen the Veteran's claim for entitlement to service-connection for bilateral knee and right heel disabilities.  However, as will be discussed in greater detail in the REMAND portion of this decision, the Board finds that additional development is required before the Board may make a determination on the merits of the Veteran's claims for entitlement to service connection. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service-connection for a bilateral knee disability is reopened, and to this extent the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service-connection for right heel disability is reopened, and to this extent the appeal is granted. 


REMAND

As noted above, the Board finds that a remand is required before the Board is able to make a determination on the merits regarding the Veteran's claim for entitlement to service connection.  Following a review of the Veteran's claims file, the Board observes that no VA examination or medical opinion has been obtained regarding the etiology of the Veteran's claimed disabilities. 

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that the Veteran's reports of a continuity of symptomatology have satisfied the requirement for evidence that the bilateral knee and right heel disabilities may be related to service.  McLendon, 20 Vet. App. at 83.  Furthermore, the Board finds a decision cannot be made upon the current evidence of record, as there are no adequate medical opinions which discuss the relationship between the Veteran's claimed conditions and his claimed in-service incident. Thus, a remand is necessary in order to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

Finally, as the Veteran's claim is being remanded, the AOJ should obtain an updated copy of the Veteran's VA treatment records.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran, and with his assistance identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated her for her bilateral hip disabilities.  In obtaining these records, the AOJ is instructed to follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c). 

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral knee disability is etiologically related to his active duty service?

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right heel disability is etiologically related to his active duty service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  the Veteran's lay reports of sustaining an injury during basic training, specifically that he fell into a ditch and injured his foot; 

(ii)  the Veteran's lay reports of continuous symptoms since his separation from active duty service; 

(iii) the Veteran's medical records showing his report of bilateral knee pain beginning during his military service and continuing thereafter. 

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of her bilateral hip symptoms. 

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


